Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-3 and 5-12 is indicated because the prior art of record does not show or fairly suggest a laser machine wherein the emission output is set at the second output value or off at each portion where the absolute value of the composite speed is at a maximum at which the machining head is moved in a direction parallel to the scanning with the emission optical axis in the curvilinear pattern, the emission output is set at the second output value or off at each portion where the absolute value of the composite speed is at a minimum at which the machining head is moved in a direction antiparallel to the scanning with the emission optical axis in the curvilinear pattern, and the emission output is set at the first output value at each portion where the absolute value of the composite speed is at a midpoint between the maximum and the minimum at which the machining head is moved in a direction perpendicular to the scanning with the emission optical axis in the curvilinear pattern, as recite din claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/01/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761